Citation Nr: 0739963	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  07-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain due to back injury and scoliosis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hyperacidity, claimed as a stomach condition.

3. Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to April 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that declined to reopen the 
veteran's claims of entitlement to service connection for low 
back pain due to back injury and scoliosis and entitlement to 
service connection for hyperacidity, claimed as a stomach 
condition, and denied the veteran's claim of entitlement to a 
compensable evaluation for hemorrhoids.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The Board notes that the RO, in a July 2007 Statement of the 
Case, the RO found that new and material evidence had been 
received to reopen the veteran's service connection claims, 
but denied such service connection claims nonetheless.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his substantive appeal concerning 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for low back pain due to back injury and 
scoliosis.

2. Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his substantive appeal concerning 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hyperacidity, claimed as a stomach condition.

3. Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his substantive appeal concerning 
the issue of entitlement to a compensable disability rating 
for hemorrhoids.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain due to back injury and scoliosis have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hyperacidity, claimed as a stomach condition, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to a compensable disability rating for 
hemorrhoids have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew all issues on appeal in a 
written statement received by VA in December 2007.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding these claims.  Thus, the 
Board does not have jurisdiction to review these claims, and 
they are dismissed.


ORDER

1. The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for low back pain due to back injury and scoliosis 
is dismissed.

2. The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hyperacidity, claimed as a stomach condition 
is dismissed.

3. The issue of entitlement to a compensable disability 
rating for hemorrhoids is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


